DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 4/27/2022, with respect to Wang et al (Image Aesthetics Assessment using Deep Chatterjee’s Machine) in view of Marentis et al (US 2015/0018671) have been fully considered and are persuasive.  The 35 USC 103 rejections has been withdrawn. 
	Remark, dated 4/27/2022, and interview, dated 4/22/2022, stated amendment such as "object quality" and argued the lack of binary selection as well as image quality is NOT the same as object quality and other factors that were not address. Below are the details of the arguments: 
 	Applicant argues the following: In contrast, Wang1 calculates a quality metric in Equation 11 for a feature vector formed from a plurality of (seven) features. As such, it is indistinguishable which feature is contributing to an overall image quality and thus does not teach that each feature has a range of values assigned to assist with a determination of an overall quality of the one or more images. Thus, Wang1 does not teach or suggest this feature of claim 1, instead actually teaching away from the same. Moreover, the remaining references do not cure the aforementioned deficiencies of Wang1, instead being silent regarding the same. For example, Marentis does teach the affirmative act of tagging each of the objects with multiple object features including an object orientation, an object pose, an object size, and an object sharpness. Using or considering some of these items does not necessarily involve object tagging. Moreover, the entire disclosure of Marentis does not include even one occurrence of the term of art “sharpness”. Lastly and quite significantly, Marentis does not teach or suggest “each of the multiple object features describing a specific object attribute and having a range of values assigned to assist with a determination of an overall quality of the one or more IMAGES.” There is no leap from using object values to determine overall image quality in Marentis. Hence, none of the cited references, taken singly or in any combination, teach or suggest the preceding feature of claim 1. Moreover, claim 1 also recites, inter alia, “specify a set of training examples by classifying the overall quality of at least some of the OBJECTS using a binary selection as being of an acceptable object quality or an unacceptable object quality, based on a user’s domain knowledge about an application program that takes the objects as inputs”  By the preceding claim limitations, at least some of the objects themselves are classified as to overall quality using a binary selection of acceptable or unacceptable. In contrast, in Wang1, IMAGE quality, and NOT OBJECT quality, is evaluated. An object is comprised in an image, but does not equal an image, particularly in the case of multiple objects as recited in claim 1. One of ordinary skill in the art would not equate an entire image to a single object in an image that depicts multiple objects as essentially recited in claim 1. Moreover, single object tracking applications would have no need for a good overall image as compared to having a particular tracked object depicted with quality. Further, such image quality evaluation is from a scale with five levels between 1(poor) through 5(excellent), and is clearly not a binary selection. Thus, Wang1 does not teach or suggest this feature of claim 1. Moreover, the remaining references do not cure the aforementioned deficiencies of Wang1, instead being silent regarding the same. For example, Marentis is completely silent regarding a user’s domain knowledge, let alone “based on a user’s domain knowledge about an application program that takes the objects as inputs” as recited in claim 1. Moreover a question of whether a potential tag site is indeed a true retained object tag is not a binary selection of being of an ACCEPTABLE QUALITY OR AN UNACCECPTABLE QUALITY. Quality is not even mentioned in cited paragraph [0053]. None of the cited references, taken singly or in any combination, teach or suggest the preceding feature of claim 1. Additionally, claim 1 further recites, inter alia, “tagging, by the hardware processor, each of the objects with multiple OBJECT features including an object orientation, an object pose, an object size, and an object sharpness, each of the multiple OBJECT features having a range of values assigned to assist with a determination of an overall quality of the one or more images” (emphasis added). Wang discloses an overall IMAGE sharpness in equation 8. Wang is not directed to individual object evaluations, but instead is concerned with a status of an entire image, contrary to the limitations in issue in claim 1 reproduced above. As noted above, Marentis fails to include one occurrence of the term “sharpness” in the cited paragraph and in its entirety. Hence, none of the cited references, taken singly or in any combination, teach or suggest the preceding feature of claim 1.  Thus, it is respectfully submitted that claims 1, 16, and 20 are patentably distinct and non-obvious over the cited reference for at least the reasons set forth above. Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner agree after review of the specification, the claim language and also prior arts. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 16 and 20, the cited prior arts do not each all the limitation, alone or in combination. Specifically, the claim elements that are argued above by the applicant.
The closest cited prior art of record does no teach the claim limitations:
Wang et al (Image Aesthetics Assessment using Deep Chatterjee’s Machine) i mage aesthetics assessment has been challenging due to its subjective nature. Inspired by the Chatterjee’s visual neuroscience model, we design Deep Chatterjee’s Machine (DCM) tailored for this task. DCM first learns attributes through the parallel supervised pathways, on a variety of selected feature dimensions. A high-level synthesis network is trained to associate and transform those attributes into the overall aesthetics rating. We then extend DCM to predicting the distribution of human ratings, since aesthetics ratings are often subjective. We also highlight our first-of-its-kind study of label-preserving transformations in the context of aesthetics assessment, which leads to an effective data augmentation approach (abstract).

Marentis et al (US 2015/0018671) teach tag-smart neural network can have an input layer, any number of hidden layers including one or two or more, and an output layer. The layers can contain multiple neurons grouped in arrays, and the neurons of each array between two adjacent layers can be connected by synapses with trained weights. As input, the input layer can use one or more two-dimensional image region-of-interests centered at the potential tag or marker sites. The image region-of-interests can be the set of enhanced images of the previous tag enhancement function, or a subset or superset thereof. The neuron in the output layer can combine weighted responses from the final hidden layer into a checkpoint value. The tag-smart neural network may be trained with many (e.g., thousands) true retained object tags and their pre-determined properties, and with many false positive objects in order to train the neurons to differentiate between true retained object tags and false positives. In this way, the checkpoint value may represent the judgment of the tag-smart neural network concerning the likelihood that the inputted region-of-interest contains a true retained object tag. In one example, the checkpoint value can provide a numeral between zero and one, with the numeral one constituting the highest likelihood that the inputted region-of-interest contains a true retained object tag and the numeral zero constituting the lowest likelihood (0053).
	The cited prior art above does not teach all the limitation, alone or in-combination, especially the following claim language: tagging, by the hardware processor, each of the objects with multiple object features including an object orientation, an object pose, an object size, and an object sharpness, each of the multiple object features describing a specific object attribute and having a range of values
assigned to assist with a determination of an overall quality of the one or more images; specifying a set of training examples by classifying the overall quality of at least some of the objects using a binary selection as being of an acceptable object quality or an unacceptable object quality, based on a user’s domain knowledge about an application program that takes the objects as inputs: constructing, by the hardware processor, a plurality of first-level automatic classifiers using the set of training examples; and
constructing, by the hardware processor, a second-level automatic classifier from outputs of the first-level automatic classifiers, the second-level automatic classifier for automatically providing a classification for at least some of the objects, the classification being either the acceptable object quality or the unacceptable object quality.
	Claims 1-4 and 6-20 are allowed and renumbered as claims 1-19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656